On Petition for Rehearing.
The petition for rehearing asks us to reconsider our finding that it is not shown how the pipe on which the sailor slipped escaped or rolled from the pile of piping alongside the path the sailor was required to follow in obeying the order to clean the mats. No one testified he saw anyone cause it to roll there while searching for another piece in the unconfined pile. The burden of proof of the defenses of contributory negligence or of an act of a fellow servant, if they are available here, is on the ship. See Inland & Seaboard Coasting Co. v. Tolson, 139 U.S. 551, 557, 11 S.Ct. 653, 35 L.Ed. 270.
In the dim light it was quite likely that, without negligence, anyone disturbing the pile would cause a piece to roll where the sailor slipped on it, without knowing it was there. The proximate cause' was the unconfined pile in the dim light along the sailor’s path.
Petition denied.